Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 25, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  141932 & (62)(65)                                                                                     Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
                                                                                                                       Justices
            Plaintiff-Appellee,
  v                                                                  SC: 141932
                                                                     COA: 294054
                                                                     Livingston CC: 08-017643-FC
  JEROME WALTER KOWALSKI,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the August 26, 2010 judgment of the Court of Appeals
  is considered, and it is GRANTED. The parties shall include among the issues to be
  briefed: (1) whether the defendant’s proffered expert testimony regarding the existence
  of false confessions, and the interrogation techniques and psychological factors that tend
  to generate false confessions, is admissible under MRE 702; (2) whether the probative
  value of the proffered expert testimony is substantially outweighed by the danger of
  unfair prejudice; and (3) whether the Livingston Circuit Court’s order excluding the
  defendant’s proffered expert testimony denies the defendant his constitutional right to
  present a defense.

          The motion for leave to file brief amicus curiae is GRANTED. The Criminal
  Defense Attorneys of Michigan and the Prosecuting Attorneys Association of Michigan
  are invited to file briefs amicus curiae. Other persons or groups interested in the
  determination of the issues presented in this case may move the Court for permission to
  file briefs amicus curiae.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 25, 2011                      _________________________________________
         y0322                                                                  Clerk